AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                v.                                                (For Offenses Committed On or After NovemberR/.;8


                       Reyno! Teran-Adame                                         Case Number: 3:18-mj-21861-I*:M

                                                                                  Anthony Edward
                                                                                  Defendant's Attorney
                                                                                                                       FILED
REGISTRATION NO. 79393298
                                                                                                                       OCT 0 2 2018
THE DEFENDANT:
 ~ pleaded guilty to count( s) _1:._o~f:._C::o::m::pc.:l=al::'n:::.t------------+.set:CifLffiEREfK<fi.K·~lll.SS'I.'RDt€1S;r.T-e~IF-C"TAIC~OFEUlRRT
 D was found guilty to count(s)                                                                           ev
                                                                                                      liFe .,                          'De'Purv  NlA

   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                     I


 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.
                  ------------------

                                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notifY the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, October 2, 2018
                                                                              Date of Imposition of Sentence



                                                                              /ldL~li:C:LocK
                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                                                                                         R/118
                                                                                                                      3: 18-mj-21861-Bf:M
